      Case 4:20-cv-08733-YGR Document 60 Filed 08/04/21 Page 1 of 3




1    PAUL, WEISS, RIFKIND, WHARTON &
       GARRISON LLP
2    Meredith Dearborn
     943 Steiner St.
3    San Francisco, CA 94117
     Telephone:      (202) 223-7323
4    Facsimile:      (202) 330-5908
     Email:          mdearborn@paulweiss.com
5
     Counsel for Defendants
6    Apple Inc.
7

8                                UNITED STATES DISTRICT COURT

9                               NORTHERN DISTRICT OF CALIFORNIA

10   SAURIKIT, LLC,                                   Case No. 4:20-cv-08733-YGR

11                 Plaintiff,                         NOTICE OF WITHDRAWAL OF
                                                      MEREDITH DEARBORN AS
12         v.                                         COUNSEL FOR APPLE INC. AND
                                                      [PROPOSED] ORDER
13   APPLE INC.,
                                                      The Honorable Yvonne Gonzalez Rogers
14                 Defendant.

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          NOTICE OF WITHDRAWAL OF MEREDITH DEARBORN AS
                                                                    COUNSEL FOR APPLE INC. AND [PROPOSED]
                                                                           ORDER, Case No. 4:20-cv-08733-YGR
                                      - 1 -Doc#: US1:14891986v1
       Case 4:20-cv-08733-YGR Document 60 Filed 08/04/21 Page 2 of 3




1    TO THIS COURT, TO ALL PARTIES, AND TO THEIR ATTORNEYS OF RECORD:
2            PLEASE TAKE NOTICE that the undersigned, Meredith Dearborn, and the law firm of

3    Paul, Weiss, Rifkind, Wharton & Garrison LLP, hereby withdraw as counsel of record for

4    Defendants Apple Inc. in the above-captioned litigation. Accordingly, it is requested that the Court

5    remove Ms. Dearborn and Paul, Weiss, Rifkind, Wharton & Garrison LLP from all applicable

6    service lists, including Notice of Electronic Filing. All other counsel of record for Defendants Apple

7    Inc. remain unchanged, and the withdrawal of Ms. Dearborn and Paul, Weiss, Rifkind, Wharton &

8    Garrison LLP will not cause any prejudice or delay in this litigation.

9

10

11    Dated: August 4, 2021                               Respectfully submitted,

12                                                        PAUL, WEISS, RIFKIND, WHARTON &
                                                          GARRISON LLP
13
                                                          /s/ Meredith Dearborn
14                                                        Meredith Dearborn
                                                          943 Steiner St.
15                                                        San Francisco, CA 94117
                                                          Telephone: (202) 223-7323
16                                                        Facsimile: (202) 330-5908
                                                          Email:        mdearborn@paulweiss.com
17

18
                                                          Counsel for Defendants
19                                                        APPLE INC.

20    IT IS SO ORDERED

21
      DATED:                                              Honorable Yvonne Gonzalez Rogers
22                                                        United States District Judge

23

24

25

26

27

28
                                                                  NOTICE OF WITHDRAWAL OF MEREDITH DEARBORN AS
                                                                            COUNSEL FOR APPLE INC. AND [PROPOSED]
                                                                                   ORDER, Case No. 4:20-cv-08733-YGR
     Doc#: US1:14891986v1                             -2-
       Case 4:20-cv-08733-YGR Document 60 Filed 08/04/21 Page 3 of 3




1

2                                    CERTIFICATE OF SERVICE

3            I hereby certify that, on August 4, 2021 this document was filed with the Clerk of the

4    Court using CM/ECF, which will send notification of such filing to the attorneys of record in this

5    case.
                                                  By: /s/ Meredith Dearborn
6                                                                Meredith Dearborn
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                               NOTICE OF WITHDRAWAL OF MEREDITH DEARBORN AS
                                                                         COUNSEL FOR APPLE INC. AND [PROPOSED]
                                                                                ORDER, Case No. 4:20-cv-08733-YGR
     Doc#: US1:14891986v1                           -3-
